  Case 20-05013     Doc 28   Filed 10/05/20 Entered 10/06/20 11:44:43   Desc Main
                              Document     Page 1 of 18




SIGNED this 5 day of October, 2020.




                                              James P. Smith
                                    Chief United States Bankruptcy Judge



                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

In the Matter of:                       :      Chapter 7
                                        :
JOSEPH M. WILLMAN, JR.,                 :      Case No. 20-50365-JPS
JAMIE B. O’HARA,                        :
                 Debtors                :
                                        :
KELLY TOWNSEND,                         :
              Plaintiff                 :
vs.                                     :      Adversary Proceeding
                                        :      No. 20-5013-JPS
JOSEPH M. WILLMAN, JR.,                 :
JAMIE B. O’HARA,                        :
                 Defendants             :




                                       BEFORE

                                    James P. Smith
                             United States Bankruptcy Judge
 Case 20-05013   Doc 28    Filed 10/05/20 Entered 10/06/20 11:44:43    Desc Main
                            Document     Page 2 of 18




APPEARANCE:

          For Debtors/Defendants:    Wesley J. Boyer
                                     Boyer Terry LLC
                                     348 Cotton Avenue
                                     Ste 200
                                     Macon, GA 31201




          For Plaintiff:             W. Steven Harrell
                                     Steven Harrell, Attorney at Law
                                     P.O. Box 1343
                                     Perry, GA 31069




                                        2
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43             Desc Main
                                  Document     Page 3 of 18




                                  MEMORANDUM OPINION


       In this adversary proceeding, Plaintiff is the assignee of a judgment entered by the Court

of Common Pleas Probate Division, Columbiana County, Ohio (the “Probate Court”) against

Debtors. Plaintiff timely filed this adversary proceeding against Debtors asking that the

judgment be declared nondischargeable under 11 U.S.C. § 523(a)(4) and (a)(6).1 Plaintiff has

filed a motion for summary judgment (Docket No. 15), supported by her legal brief, affidavit and

copies of judgments and other filings from the Probate Court and the Twiggs County, Georgia

Superior Court (where the judgment was domesticated). Debtors have responded by filing their

own brief and affidavits.

       Having reviewed the pleadings, briefs, affidavits, exhibits and the law, the Court will now

publish its decision. For the reasons stated below, Plaintiff’s motion for summary judgment is

denied in part and granted in part.



                                              FACTS

       For the most part, the facts are not in dispute. Any alleged factual disputes have been

resolved by the Probate Court.

       Plaintiff and Debtor Jamie B. O’Hara are sisters. Their father, John C. O’Hara, was

diagnosed with cancer in 2012. Thereafter, he moved from Ohio to Georgia to live with Debtors.

Debtors helped the father move his belongings to Georgia, including, and as desired by the


            1
             An assignee of a nondischargeable claim may assert a claim under 11 U.S.C. §
    523(a). Florida v. Ticor Title Ins. Co. of Cal. (In re Florida), 164 B.R. 636, 640 (B.A.P. 9th
    Cir. 1994); In re Bryer, 227 B.R. 201, 204 (Bankr. D. Me. 1998).

                                                 3
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43              Desc Main
                                  Document     Page 4 of 18



father, an extensive gun collection. Gradually, the father’s mental and physical condition

deteriorated. At some point, Plaintiff came to Georgia and took the father back to Ohio.

However, the gun collection was not moved and remained at Debtors’ home. The father died in

Ohio on February 5, 2013.

       Plaintiff filed the father’s will in the Probate Court and, pursuant to the terms of the will,

was appointed executrix of the Estate of John C. O’Hara. She also filed a Complaint for

Concealment of Assets against Debtors, alleging that the guns were property of the Estate and

were wrongfully appropriated by Debtors.

       A hearing was held in the Probate Court on July 25, 2013, at which Plaintiff and her

counsel and Debtors and their counsel attended. Debtors’ counsel stipulated, and Ms. O’Hara

acknowledged, that she was in possession of the subject guns, which numbered at least 100. The

Probate Court entered an order prohibiting Debtors from disposing of the guns and ordered

Debtors to make them available to the Estate to be photographed, appraised, inspected and

inventoried.

       Thereafter, Plaintiff filed a Motion to Return Assets in the Probate Court, alleging that

Debtors had refused to cooperate in making the guns available for inspection and appraisal. On

November 6, 2013, and again on November 14, 2013, the Probate Court entered orders requiring

Debtors to return the guns to the state of Ohio and to the Estate.

       On January 9, 2014, Plaintiff and her counsel and Debtors and their counsel again

appeared in the Probate Court. At this hearing, Debtors testified that they had not returned the

guns as previously ordered by the Court. They also admitted to having only 17 guns, which was

in conflict with the stipulation made at the July 25, 2013 hearing that they had at least 100 guns.


                                                  4
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43             Desc Main
                                  Document     Page 5 of 18



The Probate Court found Debtors in contempt for failure to comply with its previous orders and

sentenced each Debtor to 30 days in jail plus a fine of $250 each. The Court ordered Debtors to

each immediately serve 2 days in jail and then gave them the opportunity to purge themselves of

the remaining 28 days by complying with the Court’s November 14, 2013 turnover order within

90 days.

       On March 14, 2014, the Probate Court held a hearing on the merits of the Complaint for

Concealment of Assets. Plaintiff and her counsel attended. Debtors also attended, but this time

pro se, their counsel having previously filed a motion to withdraw. After hearing evidence, the

Court gave the parties an opportunity to submit proposed findings of fact and conclusions of law.

Plaintiff filed proposed findings and conclusions, but Debtors did not.

       On April 23, 2014, the Court entered its judgment on the Complaint. It found that

Debtors had failed to comply with its prior turnover orders or purge themselves of the Court’s

prior contempt order. Accordingly, the Court ordered Debtors to serve 14 days in jail.

       The Court also “found the [Debtors] continue to withhold, conceal and secret (sic) assets

rightfully belonging to the Estate of John C. O’Hara.” (Plaintiff’s Exhibit 4, p. 3, ¶ 18). The

Court further found that, at the time of his death, Mr. O’Hara owned 133 Smith & Wesson

Revolvers having a value of $80,646 and 68 additional guns of various makes having a value of

$68,275. The Court found that Debtors had returned some of these guns, specifically Smith &

Wesson guns having a value of $8,970 and non-Smith & Wesson guns having a value of $7,120.

The Court found that other guns returned by Debtors were not from Mr. O’Hara’s collection.

The Court granted the Estate judgment against Debtors for “$68,099, representing the net value

of Smith & Wesson guns concealed by [Debtors]” and “$57,841...representing the net value of


                                                 5
  Case 20-05013      Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43                 Desc Main
                                 Document     Page 6 of 18



non-Smith & Wesson guns concealed by [Debtors]”. (Plaintiff’s Exhibit 4, p. 7, ¶ 20). Debtors

did not appeal this judgment.

       On July 29, 2019, the Superior Court of Twiggs County, Georgia entered an order

domesticating the judgment in Georgia pursuant to the Uniform Enforcement of Foreign

Judgments Act, O.C.G.A. § 9-12-130.

       On November 19, 2014, the Probate Court entered an order which provided:

              After a review of this matter, it is hereby the Order of the Court
              that the Executrix, Kelly Townsend, shall assign the Judgment
              awarded to the Estate of John C. O’Hara against [Debtors] in the
              amount of $125,940 to Kelly Townsend individually as a
              distribution to her from the Estate, subject to all of the rights of the
              Estate to pursue collection of the Judgment against the [Debtors].
              This distribution is in accordance with the Decedent’s Last Will
              and Testament.

              Therefore, the Court hereby approves the Assignment of the
              Judgment to Ms. Townsend individually as a distribution made in
              accordance with the Decedent’s Last Will and Testament in the
              amount of $125,940 against [Debtors].


(Plaintiff’s Exhibit 5). Pursuant to that order, the judgment against Debtors was assigned to

Plaintiff, individually, pursuant to an Assignment dated November 29, 2014. (Plaintiff’s Exhibit

6).

       Debtors filed for Chapter 7 relief in this Court on February 24, 2020.



                                      LEGAL DISCUSSION

       Plaintiff contends that her judgment is nondischargeable under 11 U.S.C. § 523(a)(4) and

(6). Those Code provisions provide:



                                                 6
  Case 20-05013        Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43               Desc Main
                                   Document     Page 7 of 18



               A discharge under section 727...of this title does not discharge an
               individual debtor from any debt-...
                      (4) for...larceny; ...
                      (6) for willful and malicious injury by the debtor to
                      another entity or to the property of another entity...

Plaintiff has the burden of proof by a preponderance of the evidence that the claim is non-

dischargeable. Grogan v. Garner, 498 U.S. 279, 111 S.Ct. 654, 112 L.Ed.2d 755 (1991).

       Plaintiff also contends that the doctrine of collateral estoppel precludes Debtors from

denying the nondischargeable nature of the judgment. The Eleventh Circuit Court of Appeals

has held:

               Collateral estoppel, or issue preclusion, bars relitigation of an issue
               previously decided in judicial or administrative proceedings if the
               party against whom the prior decision is asserted had a “full and
               fair opportunity” to litigate that issue in an earlier case. Allen
               McCurry, 449 U.S. 90, 95, 101 S.Ct. 411, 415, 66 L.Ed.2d 308
               (1980). Collateral estoppel principles apply to dischargeability
               proceedings. Grogan v. Garner, 498 U.S. 279, 285 n.11, 111 S.Ct.
               654, 658 n.11, 112 L.Ed.2d 755 (1991). If the prior judgment was
               rendered by a state court, then the collateral estoppel law of that
               state must be applied to determine the judgment’s preclusive effect.
               In re Touchstone, 149 B.R. 721, 725 (Bankr. S.D. Fla. 1993).

St. Laurent v. Ambrose (In re St. Laurent), 991 F.2d 672, 675-76 (11th Cir. 1993).

       Since the judgment in question was entered by the Probate Court in Ohio, this Court will

apply that state’s version of collateral estoppel.

               In Ohio, the doctrine of res judicata encompasses both issue
               preclusion, also known as collateral estoppel, and claim preclusion.
               State ex rel. Nickoli v. Erie MetroPark, 124 Ohio St. 3d 449, 2010-
               Ohio-606, 923 N.E.2d 588, ¶ 21. “‘Claim preclusion prevents
               subsequent actions, by the same parties or their privies, based upon
               any claim arising out of a transaction that was the subject matter of
               a previous action.’” Nickoli at ¶ 21, quoting Ft. Frye Teachers
               Assn., OEA/NEA v. State Emp. Relations Bd., 81 Ohio St. 3d 392,
               395, 692 N.E.2d 140 (1998). Under claim preclusion, a previous


                                                     7
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43              Desc Main
                                  Document     Page 8 of 18



               judgment is conclusive as to all claims that were or might have
               been litigated in the first action. State ex rel. Schachter v. Ohio
               Pub. Emps. Retirement Bd., 121 Ohio St.3d 526, 2009-Ohio-1701,
               905 N.E.2d 1210, ¶ 27. The doctrine of issue preclusion provides
               that “‘a fact or a point that was actually and directly at issue in a
               previous action, and was passed upon and determined by a court of
               competent jurisdiction, may not be drawn into question in a
               subsequent action between the same parties or their privies,
               whether the cause of action in the two actions be identical or
               different.’” State ex rel. Davis v. Pub. Emps. Retirement Bd., 120
               Ohio St.3d 386, 2008-Ohio-6254, 899 N.E. 2d 975, ¶ 27, quoting
               Ft. Frye Teachers Assn. at 395, 692 N.E.2d 140. Essentially, issue
               preclusion prevents the re-litigation of facts and issues that the
               parties or their privies fully litigated in a previous case. Glidden
               Co. v. Lumbermens Mut. Cas. Co., 112 Ohio St.3d, 470, 2006-
               Ohio-6553, 861 N.E.2d 109, ¶ 44.

Rockford Homes, Inc. v. City of Canal Winchester Council, 2014-Ohio-3609, 18 N.E. 3d 788,

796.



Larceny.

       With respect to her section 523(a)(4) claim, Plaintiff argues that the Probate Court made a

finding of larceny and that Debtors are bound by that finding. This Court has held that, for

purposes of section 523(a)(4), federal common law controls the definition of larceny. Wilson

Family Foods, Inc. v. Brown (In re Brown), 457 B.R. 919, 926 (Bankr. M.D. Ga. 2011).

               To prove larceny, a plaintiff “must show ‘a felonious taking of
               property with the intent to convert it or to permanently deprive the
               owner of it.’” 430 B.R. 318, 325 (Bankr. M.D. Ga. 2010) (quoting
               Bennett v. Wright (In re Wright), 282 B.R. 510, 516 (Bankr. M.D.
               Ga. 2002).

       The Court does not agree that the Probate Court made any finding of larceny. To have

made such a finding, the Probate Court would have had to have found that Debtors originally



                                                 8
  Case 20-05013        Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43             Desc Main
                                   Document     Page 9 of 18



came into possession of the guns in question by a felonious taking. In all of the orders entered by

the Probate Court, the Court made detailed findings of fact to support its conclusions. However,

there is no finding of a felonious taking of the guns. In fact, there is no mention or discussion by

the Probate Court in any of the voluminous exhibits filed by Plaintiff of how Debtors originally

came into possession of Mr. O’Hara’s guns.

       However, the evidence in this case establishes that no larceny occurred. Debtors have

filed affidavits claiming that the guns were brought to Georgia because Mr. O’Hara wanted them

to come with him when he moved to Georgia to live with Debtors. Plaintiff has not introduced

any evidence to dispute this. Accordingly, the undisputed fact is that Debtors originally came

into possession of the guns lawfully. Therefore, by definition, no larceny occurred and Plaintiff’s

motion for summary judgment under § 523(a)(4) is denied.2



Conversion.

       However, with respect to Plaintiff’s section 523(a)(6) claim, the case is different.

Plaintiff argues in her affidavit that the Probate Court found that Debtors “converted” the guns to

their own use. Debtors argue that the word “converted” does not appear in any of the Probate

Court’s orders. In fact, the Probate Court “found [Debtors] continue to withhold, conceal and

secret (sic) assets rightfully belonging to the Estate of John C. O’Hara.” (Plaintiff’s Exhibit 4, p.

3, ¶ 18) and that Debtors had “concealed” the guns. (Plaintiff’s Exhibit 4, p. 7, ¶ 20). However,



            2
              Plaintiff could have asserted a claim of embezzlement under § 523(a)(4).
    Embezzlement is the fraudulent taking of property by a person into whose hands it has
    lawfully come. Brown, supra. However, Plaintiff’s complaint only asserts a claim of larceny.
    Doc. No. 1, Complaint, ¶¶ 10 & 17.

                                                  9
  Case 20-05013           Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43              Desc Main
                                     Document      Page 10 of 18



even though the Probate Court did not use the word “convert”, that is a distinction without a

difference, or a matter of semantics.

        As explained by the court in Lawson v. Conley (In re Conley), 482 B.R. 191 (Bankr. S.D.

Ohio 2012):

                   Conversion under Ohio law is the “wrongful exercise of dominion
                   over property in exclusion of the right of the owner, or withholding
                   it from his possession under a claim inconsistent with his rights.”
                   Fenix Enterprises, Inc. v. M & M Mortgage Corp., 624 F.Supp.2d
                   834, 843 (S.D. Ohio 2009). See also Landskroner v. Landskroner,
                   154 Ohio App.3d 471, 797 N.E. 2d 1002, 1012 (2003) (conversion
                   can only be of identifiable, tangible personal property). The
                   elements of conversion are: (1) plaintiff’s ownership or right to
                   possession of the property at the time of the conversion; (2)
                   defendant’s conversion by a wrongful act or disposition of
                   plaintiff’s property rights; and (3) damages. Fenix, 624 F.Supp. 2d
                   at 843. If the defendant originally acquired possession of the
                   property lawfully, but retains that property in contravention to the
                   plaintiff’s rights in the property, then ordinarily a demand and
                   refusal are required to prove conversion. Id.


Id. at 207.3

        The Ohio concealment statutes provide:

                   R.C. 2109.50 allows any person “interested in the estate” to file in
                   the county probate court with jurisdiction over the estate a
                   complaint seeking the return of any “monies, personal property, or
                   choses in action,” believed to belong to the estate that the claimant
                   suspects to have been “concealed, embezzled or conveyed away or
                   of being or having been in the possession of” the individual named
                   in the complaint. The respondent is compelled to appear before the
                   probate court “to be examined, on oath, touching the matter of the
                   complaint.” R.C. 2109.50. The probate court, either by jury or
                   bench, must make a finding of guilty or not guilty and, if guilty,
                   access damages or order the return of the property and impose


               3
             Georgia law is essentially the same. Cason v. Cason, 281 Ga. 296, 637 S.E. 2d 716,
    720 (2006).

                                                    10
  Case 20-05013       Doc 28      Filed 10/05/20 Entered 10/06/20 11:44:43               Desc Main
                                  Document      Page 11 of 18



               sanctions, including a ten percent penalty. R.C. 2109.52. Thus,
               these proceedings are quasi-criminal....

               Because of the quasi-criminal nature, “[w]rongful or culpable
               conduct on the part of the person accused is an element of the
               offense which must be proven by a preponderance of the
               evidence.” Kaforey v. Burge, 9th Dist. Summit No. 17050, 1995
               WL 283774, at *2 (May 10, 1995), citing Ukrainiec at 202, 493
               N.E. 2d 1368. Thus, the complainant must prove more than “mere
               possession” of the estate asset. See Longworth v. Childers, 180
               Ohio App.3d 162, 2008-Ohio-4927, ¶ 21, 904 N.E.2d 904 (2nd
               Dist.); Ukrainiec, 24 Ohio App.3d at 202, 493 N.E.2d 1368.
               “[T]he inquiry under R.C. 2109.50 focuses on the ownership of the
               asset and whether possession of the asset is being impermissibly
               concealed or withheld from the estate.” Wozniak at 407, 629
               N.E.2d 500.

Lance v. Boldman, 2018-Ohio-44, 93 N.E.3d 1013, 1022.

       The term “secrete” means:

               To remove or keep from observation, or from the knowledge of
               others; specif., to conceal or secretly transfer (property, etc.), esp.
               to hinder or prevent officials or creditors from finding it.

Secrete, Black’s Law Dictionary (11th ed. 2019).

       Thus, the terms “conversion”, “concealment” and “secrete” are essentially synonymous.

All require a finding that a person in possession of property belonging to another has wrongfully

refused to return the property to the rightful owner. Accordingly, the facts required to establish a

conversion are essentially identical to the facts which a party must establish to obtain a judgment

from the Probate Court under the concealment statute. Clearly, the Probate Court found that the

guns in question rightfully belonged to the Estate. By finding for the Estate, and entering

judgment against Debtors, the Probate Court necessarily concluded that Debtors wrongfully and

impermissibly withheld the guns from the Estate, resulting in the Estate being damaged by the



                                                  11
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43               Desc Main
                                 Document      Page 12 of 18



loss of their value. Further, for purposes of Ohio law on conversion, the complaint, the turnover

orders and Debtors’ refusal to comply therewith satisfy the requirements of a demand for return

and refusal thereof. Since the Probate Court found that Debtors wrongfully withheld the guns

from the Estate, issue preclusion prevents Debtors from relitigating that issue here.

       Debtors claim in their affidavits that they have returned all of the guns. However, the

Probate Court decided this issue adversely to Debtors. After hearing evidence on what guns had

and had not been returned, the Court entered judgment for the value of the guns it found Debtors

had not returned. Therefore, issue preclusion prevents Debtors from relitigating the issue of

whether they returned all of the guns.

       Finally, Debtors argue that there has been no proof that their acts were “willful and

malicious” as required by § 523(a)(6). However, the Eleventh Circuit has held:

                ...that proof of “willfulness” requires “‘a showing of an intentional
               or deliberate act, which is not done merely in reckless disregard of
               the rights of another.’” In re Walker, 48 F.3d 1161, 1163 (11th Cir.
               1995) (quoting In re Ikner, 883 F.2d 986, 991 (11th Cir. 1989)).
               “[A] debtor is responsible for a ‘willful’ injury when he or she
               commits an intentional act the purpose of which is to cause injury
               or which is substantially certain to cause injury.” Id. at 1165, see
               also Kawaauhau v. Geiger, 523 U.S. 57, 61-62, 118 S. Ct. 974, 140
               L.Ed.2d 90 (1998) (holding that § 523(a)(6) requires the actor to
               intend the injury, not just the act that leads to the injury)....

               “Malicious” means “‘wrongful and without just cause or excessive
               even in the absence of personal hatred, spite or ill-will.’” In re
               Walker, 48 F.3d at 1164 (quoting In re Ikner, 883 F.2d at 991). To
               establish malice, “a showing of specific intent to harm another is
               not necessary.” In re Ikner, 883 F.2d at 991.

Maxfield v. Jennings (In re Jennings), 670 F.3d. 1329, 1334 (11th Cir. 2012). And the Court has

further held that, “Willful and malicious injury includes willful and malicious conversion...”.



                                                12
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43             Desc Main
                                 Document      Page 13 of 18



Wolfson v. Equine Capital Corp. (In re Wolfson), 56 F.3d 52, 54 (11th Cir. 1995).

       By finding against Debtors, the Probate Court necessarily found that Debtors’ failure to

deliver the guns was “wrongful...conduct.” Lance, supra. Accordingly, Debtors’ conduct was

“malicious”. Any argument to the contrary is barred by issue preclusion.

       Debtors are correct that the Probate Court made no finding of intent. Accordingly, the

Probate Court judgment does not bar them from raising this issue here. Nevertheless, Plaintiff is

entitled to summary judgment.

       As explained by the Eleventh Circuit:

               Under Fed.R.Civ.P. 56(c), a moving party is entitled to summary
               judgment “if the pleadings, depositions, answers to interrogatories,
               and admissions on file, together with the affidavits, if any, show
               that there is no genuine issue as to any material fact and that the
               moving party is entitled to judgment as a matter of law.” The
               substantive law applicable to the case determines which facts are
               material. Anderson v. Liberty Lobby, Inc., 447 U.S. 242, 248, 106
               S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986). “The...court should
               resolve all reasonable doubts about the facts in favor of the non-
               movant, and draw all justifiable inferences in his [or her] favor.”
               U.S. v. Four Parcels of Real Property, 941 F.2d 1428, 1437 (11th
               Cir. 1991) (en banc) (internal quotation marks and citations
               omitted).

               In Adickes v. Kress, 398 U.S. 144, 90 S.Ct. 1598, 26 L.Ed.2d 142
               (1970), the Supreme Court instructed the federal courts to employ
               a two-part framework of shifting burdens to determine whether, as
               regards a given material fact, there exists a genuine issue
               precluding summary judgment. The operation of this framework
               was modified significantly in Celotex Corp. v. Catrett, 477 U.S.
               317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The current
               framework is set forth below.

               B. Movants Initial Burden

                       The movant’s initial burden consists of a “responsibility
               [to] inform [ ] the...court of the basis for its motion and [to]


                                                13
Case 20-05013   Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43              Desc Main
                           Document      Page 14 of 18



         identify [ ] those portions of the “‘pleadings, depositions, answers
         to interrogatories, and admissions on file, together with the
         affidavits, if any,’ which it believes demonstrate the absence of a
         genuine issue of material fact.” Id. at 323, 106 S.Ct. at 2553. The
         nature of this responsibility varies, however, depending on whether
         the legal issues, as to which the facts in question pertain, are ones
         on which the movant or the non-movant would bear the burden of
         proof at trial.

         1. For Issue on Which Movant Would Bear Burden of Proof at
         Trial

                 As interpreted by this court sitting en banc, Celotex requires that
         for issues on which the movant would bear the burden of proof at trial,

                that party must show affirmatively the absence of a genuine issue
                of material fact: it must support its motion with credible
                evidence...that would entitle it to a directed verdict if not
                controverted at trial. In other words, the moving party must show
                that, on all the essential elements of its case on which it bears the
                burden of proof at trial, no reasonable jury could find for the non-
                moving party. If the moving party makes such an affirmative
                showing, it is entitled to summary judgment unless the non-moving
                party, in response, come[s] forward with significant, probative
                evidence demonstrating the existence of a triable issue of fact.

         Four Parcels, 941 F.2d at 1438 (citations and internal quotation
         marks omitted; emphasis in original)...

         C. Non-Movant’s Responsibility Once Movant Satisfies Initial
         Burden

                If the party moving for summary judgment fails to
         discharge the initial burden, then the motion must be denied and
         the court need not consider what, if any, showing the non-movant
         has made. Coats & Clark, 929 F.2d at 608. If, however, the
         movant carries the initial summary judgment burden in one of the
         ways discussed above, responsibility then devolves upon the non-
         movant to show the existence of a genuine issue as to the material
         fact.

         1. For Issues on Which Movant Would Bear Burden of Proof at
         Trial


                                          14
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43               Desc Main
                                 Document      Page 15 of 18



                       For issues on which the movant would bear the
               burden of proof at trial, the non-movant, in order to avoid summary
               judgment must come forward with evidence sufficient to call into
               question the inference created by the movant’s evidence on the
               particular material fact. Only if after introduction of the non-
               movant’s evidence, the combined body of evidence presented by
               the two parties relevant to the material fact is still such that the
               movant would be entitled to a directed verdict at trial--that is, such
               that no reasonable jury could find for the non-movant–should the
               movant be permitted to prevail without a full trial on the issues.
               Anderson, 477 U.S. at 249-50, 106 S.Ct. at 2511.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115-16 (11th Cir. 1993). In other words, “where the

material facts are undisputed and do not support a reasonable inference in favor of the non-

movant, summary judgment may properly be granted as a matter of law.” DA Realty Holdings,

LLC v. Tenn. Land Consultants, 631 F. App’x. 817, 820 (11th Cir. 2015).

       As previously explained, Plaintiff has the burden of proving by a preponderance of the

evidence that its claim is non-dischargeable. Accordingly, she has the burden of proving that

Debtors acted with “intent”. “Since it is unlikely that a debtor will admit that he [acted with

intent], the debtor’s intent may be established by circumstantial evidence or inferred from the

debtor’s conduct.” Jennings v. Maxfield (In re Jennings), 533 F.3d 1333, 1339 (11th Cir. 2008)

(addressing the element of intent under 11 U.S.C. § 727(a)(2)(A)).

       The Probate Court judgment establishes:

               1. Debtors possessed the guns in question.

               2. The guns rightfully belonged to Mr. O’Hara’s Estate.

               3. Debtors were ordered by the Probate Court on two different

               occasions to deliver the guns to the Estate.

               4. Debtors were found in contempt for failing to comply with the


                                                15
  Case 20-05013        Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43               Desc Main
                                  Document      Page 16 of 18



                Court’s turnover orders.

                5. Debtors were imprisoned for two days, fined and then given the

                opportunity to purge themselves of the contempt and avoid additional jail

                time by complying with the turnover orders.

                6. Debtors failed to purge themselves of contempt and were

                imprisoned a second time as a result thereof.

                7. Debtors returned guns and other items of little value which did

                not belong to the Estate, many of which had been purchased after

                Mr. O’Hara’s death.

                8. Debtors gave conflicting testimony as to what guns of the Estate

                they held.

        The term “intentional” means, “Done with the aim of carrying out the act.” Intentional,

Black’s Law Dictionary (11th ed. 2019). The term “deliberate” means, “Intentional;

premeditated; fully considered.” Deliberate, Black’s Law Dictionary (11th ed. 2019). From the

facts above, a finder of fact could find that Debtors acted with intent, i.e. deliberately, in

concealing the guns. Accordingly, the burden shifted to Debtors to come “forward with

significant, probative evidence demonstrating the existence of a triable issue.” Fitzpatrick, supra.

        As explained above, Debtors’ contention that they have returned all of the guns is barred

by issue preclusion. Debtors have offered no other evidence as to why they “concealed” the

guns. Counsel for Debtors has suggested that Debtors might have acted as “innocent dupes.”

(Docket No. 20, Debtors’ Reply Brief, p. 9). However, Debtors have introduced no evidence to

support that suggestion and statements in a brief are not evidence to raise an issue of fact.


                                                  16
  Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43             Desc Main
                                 Document      Page 17 of 18



Travaglio v. American Exp. Co., 735 F.3d 1266, 1270 (11th Cir. 2013). Thus, Debtors have

produced no evidence to show that there is an issue of fact with respect to their intent.

       Debtors rely on the case of Dionne v. Keating (In re XYZ Options, Inc.), 154 F.3d 1262

(11th Cir. 1998) for the proposition that “intent” should not be adjudicated on summary

judgment. However, in that case, the court found that there was conflicting evidence that created

an issue of fact. Id. at 1275. Here, there is no admissible evidence to counter the circumstantial

evidence of intent.

       In short, Plaintiff has met her burden of proof with respect to intent. Debtors have

introduced no admissible evidence to the contrary. Further, all elements of a non-dischargeable

claim under 11 U.S.C. § 523(a)(6) have been established. Accordingly, Plaintiff is entitled to

summary judgment on her section 523(a)(6) claim.



                                          CONCLUSION

       Plaintiff is the holder of a judgment against Debtors from the Court of Common Pleas

Probate Division, Columbiana County, Ohio, in the amount of $125,940, together with interest.

This judgment has been domesticated in the Superior Court of Twiggs County, Georgia. Because

the facts establish that Debtors originally obtained the guns lawfully, Plaintiff cannot show that

Debtors committed larceny. Accordingly, Plaintiff’s motion for summary judgment is denied

with respect to her claims under 11 U.S.C. § 523(a)(4) as asserted in Counts One and Three of

her complaint. However, as to Plaintiff’s claims under 11 U.S.C. § 523(a)(6), there is no genuine

dispute as to any material fact. Accordingly, Plaintiff’s motion for summary judgment is granted

and her claims against Debtors are nondischargeable under 11 U.S.C. § 523(a)(6) as asserted in


                                                 17
 Case 20-05013       Doc 28     Filed 10/05/20 Entered 10/06/20 11:44:43   Desc Main
                                Document      Page 18 of 18



Counts Two and Four of her complaint.

       A separate order consistent with this opinion will be entered.

                                   *END OF DOCUMENT*




                                               18
